The IAS Court correctly found that the documents comprising the parties’ contract are unambiguous in requiring that defendant not release the goods to the buyer without payment (see, e.g., Brooklyn Overall Export Co. v Amerford Intl. Corp., 83 AD2d 598, affd 54 NY2d 907). It is irrelevant whether, in this particular transaction, defendant acted as a common carrier or merely as a freight forwarder, since loss of or damage to goods is not involved. We have considered defendant’s other arguments and find them to be without merit. Concur — Rosenberger, J. P., Ellerin, Rubin, Kupferman and Tom, JJ.